Citation Nr: 1229201	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  03-35 329	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), also claimed as secondary to a service-connected disability.  

2.  Entitlement to an effective date prior to January 9, 2009, for the assignment of a separate 10 percent disability rating for impairment of the left hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from October 1981 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD was remanded by the Board for additional development in October 2006, October 2009, and April 2011.

In an April 2000 rating decision, the Veteran was denied service connection for a nervous condition.  In July 2002, the claim was again considered following the enactment of the Veterans Claims Assistance Act (VCAA).  The July 2002 denial is the subject of this appeal and as such the claim will be considered de novo.     

In the October 2009 remand, the Board noted that the Veteran had requested in November 2006 that a claim of entitlement to service connection for a cervical spine disorder be reopened.  The Board also noted that from submissions by the Veteran it appeared that he experiences upper shoulder pain, claimed as secondary to his service-connected left hand and wrist disabilities.  The Board referred these matters to the RO for appropriate action; however, at this point it does not appear that any action has been taken.  As such, these issues are again referred to the agency of original jurisdiction (AOJ) for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

A review of the claims file reveals that a remand is unfortunately once again necessary before a decision on the merits of the claims can be reached.  

As an initial matter, the Board notes that letters to the Veteran from VA dated in November 1985 and December 2000 are written in Spanish.  While these documents have not been translated into English, they relate to claims pertaining to Vocational Rehabilitation benefits and dependency status.  As these letters are unrelated to the issues on appeal, there is no prejudice in the Board not referring the documents for translation.   

With regard to VA's duties to notify and assist, the Veteran has not been sent the necessary notice, in compliance with 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), that relates directly to his claim for service connection for an acquired psychiatric disorder, to include PTSD on a secondary basis.  The Board notes that the RO generally advised the Veteran of the evidence and information required to substantiate a claim for entitlement to service connection on a direct basis in several letters.  However, the Veteran should be specifically informed of the evidence and information required to substantiate a claim for entitlement to service connection on a secondary basis.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With regard to the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD at a November 2009 VA psychiatric examination, the Veteran indicated that he was treated off and on for psychiatric issues since 2006 but he denied current treatment for psychiatric symptoms.  The examiner deferred providing an Axis I diagnosis pending a toxicology panel.   

In July 2011, a VA medical opinion was obtained from the November 2009 VA psychiatric examiner.  The examiner indicated that the claims file had been reviewed and she diagnosed the Veteran with depressive disorder.  The examiner stated that in-service trauma to the Veteran's left hand and wrist due to a gun-recoil accident did not result in the Veteran's current psychiatric symptoms.  She opined that depressive disorder is not secondary to the Veteran's service-connected disabilities and that the Veteran did not fulfill the DSM-IV diagnostic criteria for PTSD.  The examiner's rationale was that there was no evidence of psychiatric complaints, findings, or treatment prior to or during active service and no evidence of psychiatric complaints, findings, or treatment within one year after the Veteran's discharge from service.  She noted that the Veteran had one psychiatric evaluation in July 2008, twenty three years after his military discharge and twenty-four years after the accident that led to his service-connected disabilities.  The examiner concluded that the Veteran did not establish a relationship between the depressive condition and his active service and/or his service-connected disabilities.  The examiner noted that there was not a temporal relationship between the depressive disorder and service-connected disabilities.  The examiner failed to address whether any psychiatric disability was aggravated by the Veteran's service-connected disabilities.  Moreover, the examiner failed to address the Veteran's report of depression or excessive worry reported on a report of medical history form prepared in December 1984 while the Veteran was on active duty.

The United States Court of Appeals for Veterans Claims (Court) has held that once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The July 2011 VA examiner did not provide an adequate rationale for the opinions proffered and she failed to address whether the Veteran's depressive disorder was aggravated by the service-connected disabilities.   Consequently, another opinion is necessary before a decision on the merits of the claim can be reached.  

Additionally, VA outpatient treatment reports dated from August 1987 to June 2012 have been associated with the claims file.  The treatment reports include paper records associated with the Veteran's claims file dated from August 1987 to February 2001, from August 2005 to November 2005, and a March 2007 discharge document, and records associated with the Veteran's virtual VA claims file dated from October 2010 through June 2012.  The records dated through 1990 reflect treatment at the VA Medical Center (VAMC) in Miami, Florida; however, the records dated after 1990 reflect treatment at the VAMC in San Juan, Puerto Rico.  No outpatient treatment reports dated between February 2001 and August 2005 or November 2005 and September 2010 were associated with the Veteran's claims file.  However, a review of the claims file reveals that the Veteran sought treatment for a psychiatric disability on and off since 2006 and underwent a psychiatric evaluation in 2008.  Because there are outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain any VA records dated between February 2001 and August 2005, from November 2005 and September 2010, and any records dated since June 2012 should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

With regard to the claim for an effective date prior to January 9, 2009, for the grant of service connection for a left hand disability, an April 2011 rating decision issued by the AMC in Washington, D.C., was associated with the claims file following an April 2011 Board decision and remand.  The rating decision implemented the Board's grant of a separate 10 percent rating for impairment of the left hand.  The separate rating was made effective January 9, 2009.  In correspondence received in August 2011, the Veteran submitted a notice of disagreement with the effective date assigned for the left hand disability. 

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter and ensure that all notification actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully satisfied.  38 C.F.R. § 3.159 (2011).  Specifically, the Veteran should be told of the evidence and information necessary to substantiate a claim of secondary service connection.  38 U.S.C.A. § 5103(a) (West 2002).  

2.  Obtain any VA treatment records dated during the period from February 2001 to August 2005, the period from November 2005 to September 2010, and any records dated since June 2012.  

3.  Then, obtain an addendum medical opinion from the examiner who conducted the November 2009 VA psychiatric examination.  If the examiner is not available, request an opinion from another examiner with appropriate expertise.  If any examiner deems another psychiatric examination necessary prior to rendering an opinion, the Veteran should be scheduled for another VA mental disorders examination.  The examiner must review the claims file and must note that review in the report.  The report of examination should include a thorough rationale for all opinions expressed.  The examiner should provide the following information:

a)  Provide a full multiaxial diagnosis pursuant to DSM-IV.  Specifically state whether each criterion for a diagnosis of PTSD is met.

b)  If a diagnosis of PTSD is appropriate, comment upon the link between the current symptomatology and any in-service stressor reported by the Veteran and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's active service, including the credible reports of a gun-recoil accident in service.   

c)  If any diagnosis other than PTSD is appropriate, the examiner should specifically state for each diagnosis, including depressive disorder, whether it at least as likely as not (50 percent or greater probability) began in or is related to the Veteran's active service, including as a result of the credible report of a gun-recoil accident.  The examiner should specifically address the Veteran's report of depression or excessive worry on a December 1984 report of medical history form prepared while the Veteran was in service.  

d)  The examiner should specifically state whether any psychiatric disorder, including depressive disorder, is at least as likely as not due to or caused by the Veteran's service-connected disabilities (e.g., residual pain and weakness, residuals of dislocation fractures, carpal metacarpal joint of the thumb, index and middle, ring, and small finger with limitation of motion and tender scarring (minor); residuals of a left hand injury with limitation of motion of the left wrist with left carpal tunnel syndrome; impairment of the left hand; and history of mild traumatic brain injury without sequelae).  

(e)  The examiner should specifically state whether any psychiatric disorder, including depressive disorder, is at least as likely as not aggravated (i.e., worsened) beyond the natural progress by the Veteran's service-connected disabilities.  

4.  Issue a statement of the case which addresses the issue of entitlement to an effective date prior to January 9, 2009, for the assignment of a separate 10 percent disability rating for impairment of the left hand.

5.  Then, readjudicate the claim of entitlement to an acquired psychiatric disorder.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



